Citation Nr: 9913490	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant served as a member of the United States Army 
for active duty from October 1944 to June 1946 and July 1950 
to July 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision issued 
by the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations and precedent 
opinions of the United States Court of Appeals for Veterans 
Claims (the Court), that additional development of the 
evidentiary record is necessary.

The Board is of the opinion that any additional medical 
records of treatment for hearing loss should be obtained.  
Then, the appellant should be scheduled for examination an 
Ear, Nose, and Throat (ENT) specialist to address the 
relationship, if any, between the appellant's military 
service and his current hearing loss disability.  The record 
as currently constituted refers to history of excessive noise 
exposure during and after service.

Further, the record reflects that additional evidence must be 
considered by the RO prior to appellate review.  A letter 
from Roy L. Seals, M.D, provides an opinion as to the cause 
of the appellant's hearing loss.  The Board received the 
letter after the RO transferred the appellant's claim folder 
to the Board.  Hence, the RO did not evaluate Dr. Seals' 
opinion letter in reaching its decision.  Also, the appellant 
has not signed a waiver allowing the Board to use this 
information in deciding his case.  Under 38 C.F.R. 
§ 20.1304(c), any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative. 



Accordingly, this case is REMANDED tot he RO for the 
following development

1.  The RO should ask the veteran to 
identify any health care providers other 
than Dr.Seals who have treated him for 
ear or hearing problems.  All such 
records should be obtained.

2.  The RO should arrange for the veteran 
to be examined by a VA ENT specialist for 
opinion as to the relationship between 
hearing loss and service.  A detailed 
history should be obtained, to include 
history as to his exposure to excessive 
noise during and after service.  Any 
indicated tests should be performed.  The 
examiner should then answer the following 
questions:  (1) Is it at least as likely 
as not that bilateral hearing loss 
disability began while the appellant was 
in military service; and (2) Is it at 
least as likely as not that bilateral 
hearing loss disability is the result of 
exposure to excessive noise or any other 
incident of his military service?  The 
reasoning that forms the basis of the 
opinion should be set forth.  If the 
question cannot be answered without 
resort to speculation, the specialist 
should so state.  The claims file and a 
copy of this remand should be made 
available to the examiner.

3.  Subsequently, the RO should review 
the claims folder and ensure that the all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  The RO should specifically 
review the VA examination report to 
determine if the questions posed by the 
Board have been answered.

4.  After completion of the above, the RO 
must readjudicate the appellant's claim, 
with consideration given to all of the 
evidence of record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





